               UNITED
 Case 5:19-cv-00007-C   STATES
                      Document   DISTRICT
                               7 Filed 04/30/19 COURT
                                                 Page 1 of 2 PageID 20
                          Northern District of Texas
                             Lubbock Division

CHRISTOPHER SCOTT                          §
                                           §      CASE NUMBER: 5:19-cv-007-C
                                           §
              V.                           §
                                           §
                                           §
                                           §
INTEGRITY RECOVERY                         §
MANAGEMENT, LLC                            §

             PLAINTIFF’S MOTION FOR ENTRY OF DEFAULT
           AGAINST INTEGRITY RECOVERY MANAGEMENT, LLC


        NOW COMES the Plaintiff, CHRISTOPHER SCOTT, by and through his attorney,
Daniel J. Ciment with the Ciment Law Firm, PLLC, and hereby moves this Honorable
Court to hold Defendant, INTEGRITY RECOVERY MANAGEMENT, LLC, in default
for its failure to appear, answer, or otherwise plead in the above captioned action. In
support thereof, Plaintiff states as follows:

   1. Plaintiff filed his Original Complaint with this Court on January 17, 2019;
   2. Defendant was served on February 11, 2019. A true and exact copy of the return
      of service is attached hereto as Exhibit A. (dkt #5);
   3. An answer or other responsive pleading was due on or before March 4, 2019;
   4. After a complete review of the court docket, Plaintiff has determined that the
      Defendant has failed to answer or otherwise plead;
   5. Plaintiff requests a hearing to prove up his damages.

       WHEREFORE, Plaintiff, Christopher Scott, moves this Honorable Court to enter
an order defaulting Defendant INTEGRITY RECOVERY MANAGEMENT, LLC.


DATED: April 30, 2019                             Respectfully submitted,

                                                  Ciment Law Firm, PLLC

                                                  /s/ Daniel J. Ciment
                                                  _______________________________________________________________________________________

                                                  Daniel J. Ciment
                                                  Texas Bar No. 24042581
                                                  24275 Katy Freeway
                                                  Suite 400
                                                  Katy, TX 77494
                                                  833-663-3289 – phone
                                                  855-855-9830 – fax
                                                  Daniel@CimentLawFirm.com
                                                  ATTORNEY FOR PLAINTIFF
 Case 5:19-cv-00007-C Document 7 Filed 04/30/19                   Page 2 of 2 PageID 21




                             CERTIFICATE OF SERVICE


On April 30th, 2019, I served the documents described as:

   1)   Motion for Entry of Default,
   2)   Memorandum in Support of Entry of Default Judgment,
   3)   Affidavit of Amount Due, and
   4)   Proposed Order

On all interested parties in this action by placing a true and correct copy thereof in a sealed
envelope, with first class postage prepaid thereon, and deposited said envelope in the
United States mail at or in Houston, Texas.

NATIONAL JUDGMENT RECOVERY CENTER, LP
C/O Patrick O'Connor
2200 North Loop West, Suite 200
Houston, TX 77018



                                               /s/ Daniel J. Ciment
                                               _________________________________
                                               Daniel J. Ciment
                                               Texas Bar No. 24042581
                                               24275 Katy Freeway
                                               Suite 400
                                               Katy, TX 77494
                                               833-663-3289 – phone
                                               855-855-9830 – fax
                                               Daniel@CimentLawFirm.com
                                               ATTORNEY FOR PLAINTIFF
